 In the Matter of YORKSHIRE CREAMERY COMPANY and UNITEDPACKINGHOUSE WORKERS OF AMERICA, LOCAL #1 (C. I. 0.)Case No. R-2774.Decided August28, 1941Jurisdiction:creamery industry.Investigation and Certification of Representatives:existence of question: re-fusalto accordunion recognition;election necessary.Unit Appropriate for Collective Bargaining:all employeesof theCompany, ex-cluding foremen and others in a supervisory capacity;agreement as to.Mr. George F. HeindelandMr. Edward J. Grier,of Ottumwa,Iowa, for the Company.Mr. Thomas B. Hadden,of Ottumwa, Iowa, for the C. I. O.Mr. William H. Bartley,of counsel to the Board. -DECISIONANDDIRECTION-OF ELECTIONISTATEMENTOF THE CASEOn June 27, 1941, United Packinghouse Workers of America,Local #1 (C. I. 0.), herein called the C. I. 0., filed with the Re-gional Director for the Eighteenth Region (Minneapolis, Minne-sota)and amended petition' alleging that a question affectingcommercehad arisen concerning the representation of employeesofYorkshire Creamery Company, Ottumwa, Iowa, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 10,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Sec-,Lion 3, of National Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.-1The original petition was filed on May 21,1941, naming the employer as John Morrell&Company.Yorkshire Creamery Company is a subsidiary of John Morrell&Company.35 N. L. R. B., No. 8.30- YORKSHIRE CREAMERY COMPANY31On July 15, 1941, the Regional Director issued a notice of hearing,copies of which were served upon the Company and the C. I. O.,Pursuant to notice a hearing was held at Ottumwa, Iowa, on July22, 1941, before Guy Farmer, the Trial Examiner duly designated bythe Chief Trial Examiner. The Company was represented by counseland the C. I. O. by the president of Local #1; both participated inthe hearing.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYYorkshire Creamery Company, a Maine corporation, is-engagedin the operation of a creamery in Ottumwa, Iowa, where its officeand principal place of business are located.The Company alsooperates branch creameries at Sioux Falls, South Dakota, Bruce,Mississippi, Bethany, Missouri, and buying stations at various.pointsin Iowa.The plant involved herein is the main plant at Ottumwa,Iowa.During the fiscal, year ending November 2, 1940, the Com-pany purchased over 1,000,000 pounds of milk and cream, at a costof approximately $260,000, all within the State of Iowa.During thesame period the Company, manufactured and sold butter valued atmore than $350,000, all of which sales were made to John Morrell& Company, Ottumwa, Iowa, which in turn sold and distributed 90per cent of the butter to points outside the State of Iowa. TheCompany admits that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local #1, is a labororganization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the petition herein, the C. I. O. re-quested recognition from the Company as the exclusive representa-tive of its employees.The Company refused to grant recognitionuntil the C. I. O. had been certified as such representative by theBoard.A statement of the Regional Director introduced into evi- 32DECISIONSOF NATIONALLABOR RELATIONS BOARDdence shows that the C. I. 0. represents a substantial number ofemployees in the unit hereinafter found to be appropriate?We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the C. I. 0. agreed, and we find, that all em-ployees, excluding foremen and others in a supervisory capacity,and office and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining.3We further find that suchunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the. Act.VI. THE DETERMINATIONOF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees in the unit which we have found to -beappropriate can best be resolved by an election by secret ballot.The C. I. 0. requests that the pay roll for the period endingJuly 2, 1941, be used to determine eligibility to vote in the election,but assigns no reasons for this request. In accordance with ourusual practice, we shall direct that the employees eligibile to voteshall be those employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and addi-,tions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:2The Regional Director's statement shows that 14 employees whose names appear on theCompany's pay roll of June 17,1941, signed application cards in the C. I. O. between May 9and 19, 1941.There were 16 employees on the June 17 pay roll.3 The Company at first objected to the inclusion of truck drivers in the unit but laterwithdrew this objection. YORKSHIRE CREAMERY COMPANY '33CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Yorkshire Creamery Company, Ottumwa,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees in the Ottumwa, Iowa, plant of the Company,and clerical employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9, (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyIDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Yorkshire Creamery Company, Ottumwa, Iowa, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees in the Ottumwa, Iowa, plant ofthe Company whose names appear on the pay roll for the periodimmediately preceding the date of this Direction of Election, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but ex-cluding foremen and others in a supervisory capacity, and officeand clerical employees, and employees who have since quit or beendischarged for cause, to determine whether or not they desire tobe represented by United Packinghouse Workers of America, Local#1 (C. I. 0.) for the purposes of collective bargaining.